Title: To Alexander Hamilton from Benjamin Lincoln, 12 May 1792
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston, May 12, 1792. “I have received your Letter of the 2d. instant. The manner in which you have directed the lodgment of the money will obviate all the difficulties which I supposed might take place under your first order.… I wish to know how I shall settle the price of goods imported from France. Their paper seems to be in a depreciated state and the goods charged proportionately high.…”
